DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reinforcement means welded to the load element wherein the load element is connected to an inner side of the area element (claim 1), the load element connected to an inner side of the area element such that the two openings comprising smoothings are parallel to the load element (claim 1), the load element connected to an inner side of the area element and essentially flush with the inner side of the area element (claim 2), the load element connected to an inner side of the area element and essentially flush with the outer side of the area element (claim 2), the load element connected to an inner side of the area element and essentially flush with the inner side and outer side of the area element (claim 2), the two openings parallel to the load element, wherein the reinforcement means is configured from one piece with load element (claim 5), the reinforcement means welded with the area element between the two openings, wherein the reinforcement means is configured from one piece with load element (claim 5), the reinforcement means welded with the , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 5-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, the specification, as originally filed, lacks antecedent basis for the load element being connected to an inner side of the area element such that the two openings comprising smoothings are parallel to the load element.  Although applicant’s original specification (paragraph [0068]; Fig. 8) discloses the load element (11) is connected to the area element (3) at the inner side (3.1), the load element (11) is disclosed and depicted as being arranged in a single opening (13).  Even considering the reinforcement means (12) being configured from one piece with the load element (11; paragraph [0068]; Fig. 8), there is nothing in the original specification to indicate that applicant ever contemplated the load element being connected to an inner side of the area element such that two openings comprising smoothings are parallel to the load element.  This is a new matter rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-8, 10, 11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 2, the limitation that the load element in the discharge condition is at least essentially flush with the outer side of the area element contradicts the recitation that “the load element is connected to an inner side of the area element”.

In claim 6, the structural relationship and association between the “at least one opening” and the previously recited “two openings” has not been defined.

In claim 6, the limitation of at least one opening in the reinforcement means contradicts the recitation “that an outer edge of the reinforcement means is between the two openings”.

In claim 7, the structural relationship and association between “the opening is a recess” and the previously recited “two openings” has not been defined.

In claim 8, the structural relationship and association between “the opening” and the previously recited “two openings” has not been defined.


In claim 10, the structural relationship and association between the “smooth” and the previously recited “smoothings” has not been defined.

In claim 11, the structural relationship and association between “the opening” and the previously recited “two openings” has not been defined.

Claims that have not been specifically mentioned are rejected since they depend from claims rejected under 35 U.S.C. 112(a) or (b) or 35 U.S.C. 112 (pre-AIA ), first or second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 20111/0033133 to Kujat, Patent Application Publication No. 2015/0030265 to Stoeppelmann et al., and Canadian Document No. 2 758 402 to Perick et al.
Regarding claim 1, Kujat discloses a pinch bottom sack (Fig. 2) comprising a sleeve (Fig. 3) with an area element (gusset 4).  The area element comprises a handle means comprising a load element (carry handle 14 and/or reinforcement sheet 26).  The load element 
However, Kujat does not disclose the sleeve comprising a mesh, wherein the mesh is a plurality of tapes having a width between 2 mm and 4 mm and an area weight of the mesh is between 50 g/m2 and 100 g/m2.  Stoeppelmann et al. teaches that it is known in the art to make an analogous sleeve with mesh, wherein the mesh is a plurality of tapes (strips or ribbons) having a width between 2 mm and 4 mm and an area weight of the mesh is between 50 g/m2 and 100 g/m2 (paragraphs [0021], [0040], and [0041]),   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use mesh, wherein the mesh is a plurality of tapes having a width between 2 mm and 4 mm and an area weight of the mesh is between 50 g/m2 and 100 g/m2, for the sleeve of Kujat, as in 
	Furthermore, Kujat discloses the claimed invention, especially two openings (slits 27) parallel to the load element (carry handle 14 and/or reinforcement sheet 26; Fig. 4) and the load element (carry handle 14 and/or reinforcement sheet 26) is connected to the area element (4) at a first and second end of the load element (Fig. 4).  However, Kujat does not disclose the two openings (27) comprising smoothings in a load introduction area of the handle at the area element.  Perick et al. teaches that it is known in the art provide two openings (cuts 11) with smoothings (sections 12) in a load introduction area of a handle (10) at an area element (outer film 1) in analogous sack (Figs. 4a-4e).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the two openings with smoothings in a load introduction area of the handle at the area element in the Kujat sack, as in Perick et al., in order to prevent the handle from continuing to tear, in an uncontrolled manner, under a load.
Regarding claim 2, Kujat discloses the load element (carry handle 14 and/or reinforcement sheet 26) is formed from the area element (4) thus meeting the functional recitation “the handle means is turnable into a discharge condition and a load condition, and the load element in the discharge condition at least essentially flush with an inner side and/or the outer side of the area element.”
	Regarding claim 5, Kujat discloses the reinforcement means (26) is configured from one piece with the load element (carry handle 14 and/or reinforcement sheet 26).
Regarding claim 6, Kujat discloses the handle means comprises openings (slits 27) in the area element and the reinforcement means (paragraph [0039]).
	Regarding claim 7, Kujat and Stoeppelmann et al. disclose the claimed invention, except for the openings (slits 27) being recesses comprising a width of 2 mm to 5 mm.  It would have been an obvious matter of design choice before the effective filing date of the claimed invention 
Regarding claim 8, Kujat and Stoeppelmann et al. disclose the claimed invention, except for the openings (slits 27) comprising a length greater than 90 mm in parallel to the load element.  It would have been an obvious matter of design choice before the effective filing date of the claimed invention to make the openings with a length greater than 90 mm in parallel to the load element in the modified Kujat sack, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
	Regarding claim 9, Kujat discloses the carry handle (14) is formed by a piece of the bag film and the reinforcement sheet (26) that is flanked by two slits (27; paragraph [0039]), which meets the recitation “at least one first layer of the load element is configured from one piece with the area element.”
	Regarding claim 10, providing the two openings with smoothings in a load introduction area of the handle at the area element in the Kujat sack, as in Perick et al. and discussed above, meets the recitation “the opening comprises a smoothing in a load introduction area of the handle means.”
	Regarding claim 11, Kujat discloses the handle means comprises a plane sealing element (cover-film piece 25) arranged at the opening and the sealing element connects circumferentially about the opening.
	Regarding claim 12, Kujat discloses the handle means comprises a grasping-in-area at least partially configurable by the load element, and the load element is grippable from below in the grasping-in-area at least mainly parallel to the outer side of the area element (via slits 27).

	Regarding claim 14, Kujat discloses the cover-film piece (25) is bonded to the inner surface of the side gusset (4) by a circumferential closed weld seam (28c; paragraph [0039]), which meets the recitation “the sealing element is materially bounded with the reinforcement means and/or the load element.”
	Regarding claim 15, Kujat discloses a connecting section (weld seam 28c) of the sealing element (cover-film piece 25) is arranged in the grasping-in-area of the load element (Fig. 4).
	Regarding claim 16, Kujat discloses the area element (side gusset 4), the load element (carry handle 14 and/or reinforcement sheet 26), the reinforcement means (reinforcement sheet 26) and/ or the sealing element (cover-film piece 25) are from one material.
	Regarding claim 17, Kujat discloses the area element (side gusset 4) comprises a lateral fold.
	Regarding claim 18, Kujat discloses the carry handle (14) located offset with respect to the bottom (15) of the packaging bag (Figs. 1 and 2), which meets the structure implied by the recitation “a cover that comprises a filling limit, and above the filling limit a filling area allows a bulk good to be releasable from the sack and the handle means is underneath the filling limit.”
	Regarding claim 19, Kujat discloses at the outer surface of the bag, a printed second layer (17) is provided (paragraph [0035]), which meets the recitation “the outer side of the area element and/or an outer area of the load element is coated.”
	Having met the claimed structure of the “load element”, as discussed above, the carry handle (14) and/or reinforcement sheet (26) in Kujat meets the structure implied by the recitation “the load element is configured such that through the load force at least mainly a normal force is introducible into the area element” in claim 21.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 20111/0033133 to Kujat, Patent Application Publication No. 2015/0030265 to Stoeppelmann et al., and Canadian Document No. 2 758 402 to Perick et al. as applied to claim 1 above, and further in view of U.S. Patent No. 5,186,542 to Seabold.
Kujat, Stoeppelmann et al., and Perick et al. disclose the claimed invention, as discussed above, except for a display area.  Seabold teaches that it is known in the art to provide a display area in an analogous sack (paragraph 5, lines 15-25).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a display area on the modified Kujat sack, as in Seabold, in order to guide a user to the handle means.

Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive.
Insofar as the claims set forth the metes and bounds of the “outer edge of the reinforcement means”, the above rejection gives full response to applicant’s remark that Kujat does not disclose a reinforcement means arranged in the center of the load element such that an outer edge of the reinforcement means is between the two openings and connected materially bounded in two connecting sections at opposing ends of the reinforcement means with the area element.
Furthermore, to the degree that the claims structurally distinguish between the load element and reinforcement means, especially “wherein the reinforcement means is configured from one piece with the load element” (claim 5; Figs.7a-8; paragraphs [0067] and [0068]), Kujat discloses the load element (carry handle 14 and/or reinforcement sheet 26) is connected to an inner side of the area element (4) at a first end and a second end of the load element (by weld seams 28a, 28b and 28d; Fig. 4; paragraph [0039]), as discussed in the above rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JES F PASCUA/Primary Examiner, Art Unit 3734